            Case 5:18-cr-40053-HLT Document 19 Filed 11/16/18 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS
                                   (Topeka Docket)

UNITED STATES OF AMERICA,

                       Plaintiff,

      v.                                            Case No. 18-40053-HLT

LIAN HUA LI
and
MICHAEL MILLS,

                       Defendants.


                                    BILL OF PARTICULARS

       The United States of America, by and through the undersigned and pursuant to

Federal Rule of Criminal Procedure 32.2, in addition to the property generally alleged in

the Indictment, particularly alleges, that the following property is subject to forfeiture on

the basis of the forfeiture allegations set forth in the Indictment filed in the above-styled

criminal case:

       A.      Approximately $1,557.00 in United States currency seized from XXX East
               Crawford Street, Salina, Kansas on 06/05/2018;

       B.      Approximately $1,763.00 in United States currency seized from XXX
               South Kansas Avenue, Topeka, Kansas on 06/05/2018;

       C.      Approximately $2,081.66 in funds from GBC International Bank account #
               XXXX6028, styled as Lian Hua Li; and

       D.      Approximately $12.10 in United States currency seized from GBC
               International Bank safety deposit box # XXX049.
         Case 5:18-cr-40053-HLT Document 19 Filed 11/16/18 Page 2 of 2




                                                 Respectfully submitted,

                                                 STEPHEN R. McAllister
                                                 United States Attorney

                                                 _/s/ Christine E. Kenny__
                                                 CHRISTINE E. KENNEY #13542
                                                 Assistant United States Attorney
                                                 444 SE Quincy, Ste. 290
                                                 Topeka, Kansas 66683
                                                 Telephone: (785) 295-2854
                                                 Facsimile: (785) 295-2853
                                                 christine.kenney@usdoj.gov




                            CERTIFICATE OF SERVICE

       I certify that on November 16, 2018, the foregoing was electronically filed the

Bill of Particulars with the Clerk of the Court by using the CM/ECF system which

will send a notice of electronic filing to counsel of record.

                                                 _/s/ Christine E. Kenny__
                                                 CHRISTINE E. KENNEY #13542
                                                 Assistant United States Attorney
                                                 444 SE Quincy, Ste. 290
                                                 Topeka, Kansas 66683
                                                 Telephone: (785) 295-2854
                                                 Facsimile: (785) 295-2853
                                                 christine.kenney@usdoj.gov




                                            2
